Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4, 5, 6, 7, 8, 19, 20-25,  26, 31, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler et al. (US 2014/0204235A) in view of Farjami (US 2015/0241912A1; FD: 2-21-14) and Hoernicke (DE 102005044404 A1)
Regarding claim 1, Wexler discloses: A personal wearable micro-server system (110/120, fig. 1; 110/210, fig. 5), comprising: a transceiver (530); one or more processors (540a, fig. 5) coupled to the transceiver; a first camera sensor (220a, fig. 5) coupled to the one or more processors;, and wherein the one or more processors are configured to: receive a first image data via the first camera sensor based on a first local vicinity (paragraphs: 0044; 0062; 0065; 0067).
Regarding claim 26, Wexler discloses: A method for a personal micro-server system (110/120, fig. 1; 110/210, fig. 5) , comprising: receiving a first image data via a first camera sensor (220a, fig. 5) of the personal wearable micro-server system based on a first local vicinity; presenting a first image on an exterior of the personal wearable micro-server system material coupled to the exterior based at least on the first image data; receiving a wireless signal via the transceiver, and presenting a second image on the exterior based at least on the wireless signal (paragraphs: 0044; 0062; 0065; 0067).
Regarding claim 31, Wexler discloses: A non-transitory computer-readable medium storing instructions that, when executed by a processor of a personal wearable micro-server system (110/120, fig. 1; 110/210, fig. 5), cause the personal wearable micro-server system to perform operations, the operations comprising: receiving a first image data via a first camera sensor (220a, fig. 5) of the personal wearable micro-server system based on a local vicinity; presenting a first image on an exterior of the personal wearable micro-server system ,receiving a wireless signal via the transceiver, and presenting a second image on the exterior based at least on the wireless signal (paragraphs: 0044; 0062; 065; 0067)
Wexler differs from claimed invention in that he does not specifically disclose: and light emitting diode (LED) material coupled to the one or more processors, wherein the LED material is coupled to an exterior of the personal wearable micro-server system, present a first image on the exterior via the LED material based at least on the first image data; receive a wireless signal via the transceiver; and present a second image on the exterior via the LED material based at least on the wireless signal.
However, Farjami discloses: and light emitting diode (LED) material coupled to the one or more processors, wherein the LED material is coupled to an exterior of the personal wearable micro-server system, present a first image on the exterior via the LED material based at least on the first image data; receive a wireless signal via the transceiver; and present a second image on the exterior via the LED material based at least on the wireless signal (paragraphs: 0022; 0026-0027; 0060); Hoernicke discloses: The system has a computer that processes camera images (11) of the background (10) and reproduces them correctly in respect of direction on LED modules attached to the external surface of the camouflaged object. One or more cameras are attached to the object in a fixed or movable manner for acquiring the images of the background individually or in groups (abstract).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Wexler’s system to provide for the following: and light emitting diode (LED) material coupled to the one or more processors, wherein the LED material is coupled to an exterior of the personal wearable micro-server system, present a first image on the exterior via the LED material based at least on the first image data; receive a wireless signal via the transceiver; and present a second image on the exterior via the LED material based at least on the wireless signal as this arrangement would provide well-known method for identifying images as taught by Farjami and Hoernicke.
Regarding claim 4, Wexler further discloses: wherein the second image comprises a change in at least one of: a color, a pattern, or a frequency of change of the exterior (paragraph: 0071).
Wexler differs from claim 5 in that he does not explicitly disclose: wherein the one or more processors are further configured to: update the exterior based at least on additional image data received from the first camera sensor, wherein the additional image data is received periodically, intermittently, or on request.
However, Farjami discloses: wherein the one or more processors are further configured to: update the exterior based at least on additional image data received from the first camera sensor, wherein the additional image data is received periodically, intermittently, or on request (paragraph: 0023), and Hoernicke discloses computer processing camera images to produce LED light pattern (abstract)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Wexler’s system to provide for the following: wherein the one or more processors are further configured to: update the exterior based at least on additional image data received from the first camera sensor, wherein the additional image data is received periodically, intermittently, or on request as this arrangement would facilitate to identify different contexts for the user as taught by Farjami and Hoernicke. 
Regarding claims 6-8, Wexler further teaches: wherein the one or more processors are further configured to perform relay gateway functions for a second personal wearable micro-server system, wherein the one or more processors are further configured to determine to perform the relay gateway functions based on at least one of: a signal strength, a processor speed, a bandwidth throughput, or a battery power, wherein the one or more processors are further configured to determine to perform the relay gateway functions based on at least a relative number of transmission links to peers (paragraphs: 0021; 0041-0045)
	Regarding claims 19-25, Wexler further discloses: comprising a three dimensional shape of a sphere, a rectangle, a cone, or a cube (reads on 120, figs. 1-2), , wherein the exterior comprises material comprising radiation resistant material (reads on casing of 120), wherein the exterior comprises material comprising impact resistant material (reads on casing of 120), wherein the exterior comprises material comprising malleable material that may be shaped (reads on casing of 120), wherein the exterior comprises material comprising at least one of: rubber, metal, temperature resistant material, fire resistant material, polymer material, or chemically resistant material (reads on casing of 120), further comprising: a port coupled to the one or more processors, comprising at least one of: a universal serial bus (USB) port and a removable cover (“USB media”: paragraph: 0140), further comprising: a rechargeable battery component, coupled to the one or more processors, wherein the rechargeable battery component is coupled to a photovoltaic material affixed to the exterior (paragraph: 0050).
	Regarding claim 35, Wexler further discloses: wherein the operations further comprise: determining to perform relay gateway functions based at least on a relative number of transmission links to peers; and performing relay gateway functions for a second personal wearable micro-server system (fig. 2; paragraphs: 0041-0045).
4. 	Claims 2-3, 9-18, 27-30, 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-35 have been considered but are moot because the new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651